DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular generating a mixing profile based on the received values storing the mixing profile and each of the values with a respective date and time stamp; displaying a warning in response to determining that one of the values is above a maximum value or below a minimum value; storing the warning with a date and time stamp identifying when the warning was displayed; associating first values from the values received from the plurality of sensors with the warning in response to the displaying the warning, the first values associated with the warning based on the date and time stamp identifying when the warning was displayed; transmitting the warning, the mixing profile, and the received values in real-time to a remote device of a service center; storing a date and time associated with the user input to clear the warning; associating second values from the values received from the plurality of sensors with the user input to clear the warning in response to the receiving the user input to clear the warning, the second values associated with the user input to clear the warning based on the date and time at which the warning was cleared; receiving instructions from the remote device of the service center in real-time to operate the agricultural mixer in response to the warning and the received values; adjusting the mixing profile based on the received instructions and operating the agricultural mixer based on the received instructions.
	
	With respect to claims 8, 15 and 21, the prior art does not teach or render obvious the claimed combination, in particular generating a mixing profile based on the received values storing the mixing profile and each of the values with a respective date and time stamp; displaying a warning in response to determining that one of the values is above a maximum value or below a minimum value; storing the warning with a date and time stamp identifying when the warning was displayed; associating first values from the values received from the plurality of sensors with the warning in response to the displaying the warning, the first values associated with the warning based on the date and time stamp identifying when the warning was displayed; transmitting the warning, the mixing profile, and the received values in real-time to a remote device of a service center; storing a date and time associated with the user input to clear the warning; associating second values from the values received from the plurality of sensors with the user input to clear the warning in response to the receiving the user input to clear the warning, the second values associated with the user input to clear the warning based on the date and time at which the warning was cleared; receiving instructions from the remote device of the service center in real-time to operate the agricultural mixer in response to the warning and the received values; adjusting the mixing profile based on the received instructions and operating the agricultural mixer based on the received instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853